Citation Nr: 0520738	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder and major depression.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the case is now in the 
Phoenix, Arizona RO.  In February 2005, the veteran testified 
at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service 
connection for PTSD and major depression.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's August 1995 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran has PTSD and a bipolar disorder due to being 
sexually assaulted during service.




CONCLUSIONS OF LAW

1.  The RO's August 1995 rating decision which denied service 
connection for PTSD and major depression is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's August 1995 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  PTSD and a bipolar disorder were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  

Background

The veteran had active service from January 1984 to January 
1989.  

In January 1995, the veteran filed a claim of service 
connection for PTSD.  At that time, the veteran stated that, 
in June 1988, her ship, the USS Jason, was sent to Hawaii for 
2 months.  While stationed there, there was a party on shore.  
A chief who was close to retirement dragged her over a bluff 
on the beach and sexually assaulted her.  She indicated that 
she fought him off and returned to the party where she had 2 
male shipmates protect her for the rest of the night.  The 
next day she pressed charges against him for attempted rape.  
They went to Captain's Mast and the chief was placed on 
restriction and was given docked pay.  However, the veteran 
stated that her senior chief thereafter refused to let her 
have time off for counseling and told her to take it like a 
man.  She stated that the offending chief was in her section 
and she was forced to answer to him.  She related that he 
taunted her.  Due to the stress, she indicated that she 
started drinking heavily and taking illegal drugs because she 
wanted to stay awake whenever she knew she had to be on the 
ship at the same time as the chief who attacked her.  The 
chief claimed that he did not remember the incident because 
he was drunk.  She stated that she suffered flashbacks, her 
marriage failed, and she still suffered from depression.  

The veteran's service medical records were negative for any 
complaints, findings, treatment, or diagnosis of psychiatric 
disease or injury.  The separation examination was negative 
for any psychiatric abnormalities.  There is no record of any 
relevant treatment following the alleged June 1988 incident.  
The service records showed that the veteran received above 
average evaluations prior to and after the alleged attack.  
She was consistently recommended for retention and 
advancement.  

Post-service, private records were received.  In 1990, the 
veteran was seen for a suicide attempt via drug overdose.  
The veteran reported marital problems, but no prior 
psychiatric history.  She did not mention any inservice 
sexual assault.  The veteran also reported that she had been 
previously raped by her uncle.  In 1994, the veteran was 
diagnosed as having major depression, recurrent, with 
psychotic features, and polysubstance abuse.  She did not 
report any inservice trauma at that time.  

In May 1995, the veteran was afforded a VA examination.  At 
that time, the veteran present a long, involved, and chaotic 
history.  She reported that between the ages of 6 and 12, her 
mother allowed her to be sexually abused by an uncle.  Prior 
to entering service, the veteran developed alcohol 
dependence, chemical experimentation, some antisocial 
behavior, sexual promiscuity, and a borderline lifestyle.  
The veteran did not report any inservice trauma.  A mental 
status examination was performed.  The diagnoses were major 
depression with psychotic features; panic disorder with 
agoraphobia by history; borderline personality disorder; and 
elements of multiple personality disorder were reported.  

In an August 1995 rating decision, the RO denied service 
connection for PTSD and major depression.  The basis for the 
denial of PTSD was lack of a current diagnosis.  The basis of 
the denial of major depression was that there was no 
inservice diagnosis and no diagnosis within one year of 
separation from service.  A notice of disagreement was not 
received within the subsequent one-year period.

In April 1999, a new claim of service connection was 
received.  The veteran again reported being sexually 
assaulted during service.  She reported the same incident 
that she had previously reported.  

A letter from a private treatment facility noted that the 
veteran had entered treatment in January 1995 and had 
struggled with depression.  

In addition, VA outpatient and hospitalization records were 
received.  They reflected various psychiatric diagnoses to 
include PTSD and major depression since 1997.  In January 
1999, it was noted that the veteran was seeking treatment 
with regard to childhood sexual trauma and the role her 
mother had played.  There was no mention of inservice sexual 
trauma.  Two incidents of inservice sexual assault were 
described in a June 1999 report from a VA psychologist/sexual 
trauma counselor.

In January 2000, the veteran was afforded a VA examination.  
At that time, the veteran reported that she had had PTSD 
symptoms since an attempted rape during service in 1988.  She 
related the incident where she was dragged over the bluff on 
the beach.  Mental status examination was performed.  The 
diagnoses were PTSD with probable onset after a sexual 
assault in 1988 and bipolar disorder, probable onset during 
service in 1984.  

In June 2002, a letter was provided by the VA sexual trauma 
counselor.  The counselor noted that, at issue, were the 
veteran's diagnoses of PTSD and bipolar disorder, and whether 
they were service-connected.  The counselor reviewed the 
alleged event when the veteran reported she was sexually 
attacked on the beach.  The counselor indicated that after 
the event, the veteran began drinking.  After her separation 
from service, her life continued to deteriorate rapidly.  She 
began drug use which escalated and in 1990, she attempted 
suicide.  In 1994, she began drug treatment with VA and got 
sober.  In 1998, this counselor began seeing the veteran with 
regard to sexual trauma issues.  The counselor stated that it 
was her clinical opinion that due to the veteran's childhood 
trauma history, the incident during service was perceived by 
her as being horrifying and extremely threatening.  
Thereafter, she was fearful of retaliation.  Her actions 
immediately subsequent to the incident support this as did 
the deterioration of her functioning.  

Thereafter, electronic mail (e-mail) was received from a 
former servicemember who served with the veteran and from a 
former friend.  One person stated that he did remember that 
the veteran was terribly upset during the luau party and 
during the Captain's Mast.  He stated that he did not 
remember the exact date, but referenced July 1988.  He 
indicated that the incident divided everyone's feelings both 
personally and at work.  He stated that he also remembered 
that the veteran would not remain in the lab when the chief 
(who he named) would come in.  The other person indicated 
that he remembered the veteran being very happy and proud to 
be a career sailor in 1984.  However, by Christmas of 1988, 
she had changed and had begun drinking.  He recalled that she 
had told him about an incident in Hawaii which involved a 
chief who had tried to rape her and had treated her badly.  
He stated that he had tried to talk to the veteran a few 
times after this, but she had become unhealthy.  He later 
learned that she was involved in drugs and thought that she 
was headed down a path of self-destruction.  He thought that 
she would have died by now.  

Thereafter, a copy of the USS Jason's deck logs were 
obtained, but they are illegible.  The RO indicated that the 
deck's logs would show the date of a Captain's Mast, but not 
the names of the individuals involved.  

In February 2005, the veteran testified at a Travel Board 
hearing.  At that time, she recounted the alleged incident 
where she was sexually assaulted during service.  She stated 
that afterwards, she reported him and the incident was taken 
to the Captain's Mast.  The person who assaulted her said he 
did not remember the incident because he was drunk.  He was 
placed on restriction and his pay was docked.  Thereafter, 
the veteran reported that she was not allowed to get 
counseling and felt that everyone was against her.  The 
veteran indicated that she had been seeing a VA counselor for 
her psychiatric problems due to sexual abuse from childhood 
and the inservice incident.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In an August 1995 rating decision, the RO denied 
service connection for PTSD and major depression.  At that 
time, there was no diagnosis of PTSD and no competent 
evidence of major depression during service, within one year 
of service or competent evidence linking a post-service 
diagnosis of major depression to service.  A notice of 
disagreement was not received within the subsequent one-year 
period.  The August 1995 RO decision is final.  38 U.S.C.A. § 
7105.  

Evidence submitted since the RO's August 1995 decision 
includes multiple diagnoses of PTSD as well as major 
depression and a bipolar disorder.  There is competent 
evidence linking PTSD as well as a bipolar disorder to 
service.  

Thus, the additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

New and material evidence has therefore been received since 
the RO's August 1995 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a psychosis, if 
manifested to a compensable degree with one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran maintains that a chief attempted to 
rape her/sexually assaulted her in June 1988.  In sum, in 
order to prevail in her claim, the credibility of her report 
of the alleged rape/sexual assault must be examined.  

There is no inservice evidence to corroborate her 
allegations.  The veteran's performance evaluation was above 
average and there was no medical report.  The veteran 
reported that she was not allowed to seek counseling.  The 
Board notes that the service medical records reflect no 
relevant medical treatment for June or July 1988.  

The veteran maintains that she reported the chief who 
assaulted her and a Captain's Mast ensued.  However, the 
copies of the deck's legs, as obtained by the RO, are 
illegible.  

VA has acknowledged that in personal assault cases, service 
records may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  This is the case here.  The veteran 
has not provided any evidence of the rape contemporaneous to 
the alleged occurrence.  However, VA provides that evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  

In this case, the Board has reviewed the post-service medical 
evidence.  The veteran was treated since 1990 for psychiatric 
problems and substance abuse.  The veteran had a suicide 
attempt and incidents of suicidal gestures.  She also 
developed a panic disorder and agoraphobia.  She did not 
report the alleged inservice incident until 1995.  She did 
not report the incident to medical personnel until the late 
1990's.  A VA examiner as well as her VA sexual abuse 
counselor related current diagnoses of PTSD and bipolar 
disorder to service.  

The Board has also reviewed the lay evidence.  Of record are 
e-mails from 2 persons who served with or knew the veteran.  
Their statements generally corroborate the veteran's account 
of being attacked during service, of taking the incident to a 
Captain's Mast, and of her life deteriorating thereafter.  

The evidence against the veteran's claim is the lack of 
inservice evidence that the alleged incident occurred and the 
lack of a report to medical personnel that the incident 
occurred for nearly 10 years.  The evidence supporting the 
claim is the general consistency of the veteran's report of 
the alleged incident, the supporting lay evidence, the 
medical record showing a deterioration in the veteran's 
health due to substance abuse and psychiatric symptoms, and 
the medical opinions of a VA examiner and a VA sexual abuse 
counselor.  

The Board recognizes that the veteran did not come forward 
with her report of the inservice incident for 7 years after 
she was separated from service.  She did not report the 
incident to medical personnel for 10 years.  However, a 
review of her history shows a deterioration in her quality of 
life after the incident which included substance abuse and a 
panic disorder.  The lay evidence generally supports her 
account of what occurred.  VA medical professionals have 
believed her statements and diagnosed her as having PTSD and 
bipolar disorder, due at least in part, to her alleged in-
service sexual assault.  It was their medical determination 
that this alleged stressor resulted in PTSD.  Overall, the 
record tends to support the veteran's allegations regarding 
being sexually assaulted during service.  

In light of the lay evidence as well as the post-service 
competent medical evidence, the Board finds that the 
veteran's assertion that she was sexually assaulted during 
service is credible.  The Board has afforded all reasonable 
doubt in favor of the veteran.

The veteran has PTSD and a bipolar disorder due to a sexual 
assault during service.  Accordingly, PTSD and a bipolar 
disorder were incurred in active service.  Therefore, service 
connection for PTSD and a bipolar disorder are warranted in 
this case.


ORDER

Service connection for PTSD and a bipolar disorder is 
granted.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


